UNITED STATES DISTRICT COURT                                                                fJ
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         -v-                                                    No. 10-cr-555 (RJS)
                                                                     ORDER
LESTER GRAHAM,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a petition for early termination of supervised release from the

U.S. Probation Department. IT IS HEREBY ORDERED THAT the Supervisee, U.S. Probation

Officer from the Middle District of Pennsylvania, U.S. Probation Officer from the Southern

District of New York, and government shall appear for a telephonic conference with the Court on

January 31, 2020 at 2:00 p.m. The parties and Probation are instructed to call 1-888-363-4749

and use access code 3290725.

SO ORDERED.

Dated:          January 30, 2020
                New York, New York



                                                     Sitting by Designation
